Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a DIV of 15/181,545, now USPN 10,408,462 filed on June 14, 2016 is acknowledged in the instant application but NOT GRANTED.
Application Status
This application, which discloses and claims only subject matter disclosed in prior Application No. 15/181,545, now USPN 10,408,462, filed June 14, 2016, appears to claim only subject matter directed to an invention that is not independent and not distinct from that claimed in the prior application.  Furthermore, the prior application 15/181,545 did not have a restriction.  Accordingly, this application may constitute a Continuation application instead of a Divisional application as claimed by the inventors. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 201.06 and 201.07.
Claim Objections
Claims 13-14 and 16 are objected to because of the following informalities: claims 13 and 14 cannot be depended from itself. For the purpose of examination, claim 13 is interpreted as depending from claim 12 and claim 14 is depending from claim 13; and in claim 16, the term “cooling utensil” recited in line 5 should be changed to “cooking utensil”  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,408,462. Although the claims at issue are not identical, they are not patentably distinct from each other.
Below is the chart showing the differences and similarities (in bold) between claims 1-16 of the current application and claims 1-15 of the US Patent 10,408,462.

16/515,162
10,408,462
1. An electric range comprising: 

a first exposed coil electric heating element at an upper surface of the range, said first exposed coil electric heating element plugged into a socket of the range, said first exposed coil electric heating element having heated and unheated portions;

a heat controller selectively directing a flow of electricity to the first exposed coil; and

a temperature sensing switch connected in series with the first exposed coil electric heating element with the temperature sensing switch located in a housing, said housing physically connected about unheated portions of the first exposed electric coil, and the socket located intermediate the temperature sensing switch and the heat controller,

wherein upon reaching a predetermined upper temperature, the temperature sensing switch opens thereby preventing the flow of electricity through the temperature sensing switch and the first exposed coil electric heating element and when the temperature is below a predetermined lower temperature, the temperature sensing switch closes permitting the flow of electricity.
1. An electric range comprising: 

a first exposed coil electric heating element at an upper surface of the range, said first exposed coil electric heating element plugged into a socket of the range, said first exposed coil electric heating element having heated and unheated portions;

a heat controller selectively directing a flow of electricity to the first exposed coil; and

a temperature sensing switch connected in series with the temperature sensing switch located in a housing, said housing physically connected onto and about unheated portions of the first exposed electric coil, and the socket located intermediate the temperature sensing switch and the heat controller,


wherein upon reaching a predetermined upper temperature, the temperature sensing switch opens thereby preventing the flow of electricity through to the first exposed coil electric heating element and when the temperature is below a predetermined lower temperature, the temperature sensing switch closes permitting the flow of electricity.
2. The electric range of claim 1 wherein the temperature sensing switch is located below an upper surface of the first exposed coil electric heating element.
2. The electric range of claim 1 wherein the temperature sensing switch is located below an upper surface of the first exposed coil electric heating element. 
3. The electric range of claim 2 wherein the temperature sensing switch is spaced by an air space from the first exposed coil electric heating element.
3. The electric range of claim 2 wherein the temperature sensing switch is spaced by an air space from the first exposed coil electric heating element.  
4. The electric range of claim 3 wherein the temperature sensing switch is located in a drip pan cavity formed by at least a portion of the drip pan and the first exposed coil electric heating element.
4. The electric range of claim 3 wherein the temperature sensing switch is located in a drip pan cavity formed by at least a portion of the drip pan and the first exposed coil electric heating element. 
5. The electric range of claim 3 wherein range has a drip pan located below at least a portion of the first exposed coil electric heating element, and the temperature sensing switch is located along an axis extending through a bore in the drip pan.
5. The electric range of claim 3 wherein range has a drip pan located 
below at least a portion of the first exposed coil electric heating element, 
and the temperature sensing switch is located along an axis extending through a bore in the drip pan.
6. The electric range of claim 1 wherein the temperature sensing switch is radiantly heated by the first exposed coil electric heating element.
6. The electric range of claim 1 wherein the temperature sensing switch is radiantly heated by the first exposed coil electric heating element.
7. The electric range of claim 1 wherein the first exposed coil heating element is one of at least three similar heating elements with respective temperature sensing switches, each in electrical series with the heating elements, respectively.
7.  The electric range of claim 1 wherein the first exposed coil heating 
element is one of at least three similar heating elements with respective 
temperature sensing switches, each in electrical series with the heating 
elements, respectively.
8. The electric range of claim 1 wherein the predetermined upper temperature is less than about 700 degrees Fahrenheit.
8. The electric range of claim 1 wherein the predetermined upper 
temperature is less than about 700 degrees Fahrenheit. 
9. The electric range of claim 8 wherein the predetermined upper temperature is less than about 575 degrees Fahrenheit.
9.  The electric range of claim 8 wherein the predetermined upper 
temperature is less than about 575 degrees Fahrenheit.
10. The electric range of claim 9 wherein the predetermined upper temperature is about 375 degrees Fahrenheit.
10.  The electric range of claim 9 wherein the predetermined upper 
temperature is about 375 degrees Fahrenheit.
11. The electric range of claim 10 wherein the predetermined lower temperature is about 375 degrees Fahrenheit.
11.  The electric range of claim 10 wherein the predetermined lower 
temperature is about 375 degrees Fahrenheit.


12. An electric exposed coil heating element comprising:

an exposed resistance heating electric coil having heated and unheated portions which provides conductive heat to a cooking utensil through contact of the cooing utensil with heated portions of the coil upon receipt of electricity from a first to a second plug-in connection;

a temperature switch supported by a housing, said housing physically connected about unheated portions of the coil and electrically connected in series with the coil, with the temperature switch located intermediate the first and second plug in connections and one of at and below an upper surface of the coil, whereby when the temperature switch reaches a predetermined upper temperature, the temperature switch opens thereby preventing the flow of electricity through the temperature
switch, and when the temperature drops below a predetermined lower temperature, the temperature switch closes thereby permitting the flow of electricity through the temperature switch.
12.  An electric exposed coil heating element comprising:

an exposed resistance heating electric coil having heated and unheated portions which provides conductive heat to a cooking utensil through contact of the cooing utensil with heated portions of the coil upon receipt of electricity from a first to a second plug-in connection;

a temperature switch supported by a 
housing, said housing physically connected about unheated portions of the coil and electrically connected in series with the coil, with the temperature switch located intermediate the first and second plug in connections and one of at and 
below an upper surface of the coil, whereby when the temperature switch reaches a predetermined upper temperature, the temperature switch opens thereby preventing the flow of electricity between the first and second plug, in connections of the coil, and when the temperature drops below a predetermined lower temperature, the temperature switch closes thereby permitting the flow of 
electricity through the first and second plug in connections.
13. The electric exposed coil heating element of claim 12 in combination with a range.
13. The electric exposed coil heating element of claim 12 in combination 
with a range.
14. The electric exposed coil heating element of claim 13 wherein the range has a socket which receives the first and second plug in connections.
14. The electric exposed coil heating element of claim 13 wherein the 
range has a socket which receives the first and second plug in connections.


15. An electric range comprising:

a first exposed coil electric heating element at an upper surface of the range, said first exposed coil electric heating element receiving a flow of electricity between only two prongs plugged into a socket of the range, said first exposed coil electric heating element having heated and unheated portions; 

a heat controller selectively directing a flow of electricity to the first exposed coil; and a temperature sensing switch connected in series with the first exposed coil electric heating element with the temperature sensing switch located in a housing physical connected to unheated portions of the first exposed electric coil, and the socket located intermediate the temperature sensing switch and the heat controller,

wherein upon receiving a predetermined upper temperature, the temperature sensing switch opens thereby preventing the flow of electricity through the first exposed coil electric heating elements and when the temperature is below a predetermined lower temperature, the temperature sensing switch closes permitting the flow of electricity.
15.  An electric range comprising:

a first exposed coil electric heating 
element at an upper surface of the range, said first exposed coil electric 
heating element having only two prongs plugged into a socket of the range, 
said first exposed coil electric heating element having heated and unheated 
portions;

a heat controller selectively directing a flow of electricity to the first exposed coil; and a temperature sensing switch connected in series with the first exposed coil electric heating element with the temperature sensing switch located in a housing physical connected to unheated portions of the 
first exposed electric coil, and the socket located intermediate the 
temperature sensing switch and the heat controller,

wherein upon receiving a 
predetermined upper temperature, the temperature sensing switch opens thereby preventing the flow of electricity to the first exposed coil electric heating elements and when the temperature is below a predetermined lower temperature, 
the temperature sensing switch closes permitting the flow of electricity.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Frasnetti et al. (US Pat. 5,856,654) discloses a temperature control and safety device associated with a heating element of a glass ceramic cooking hob, arranged to prevent overheating thereof.  Liebold et al. (US Pat. 7,268,324) discloses an electric cooking assembly with hot-warning indicator.  Donarski et al. (US Pat. 8,274,020) discloses an apparatus and method of controlling a triple heating element of a cooking appliance  Callahan et al. (US Pat. 8,723,085) discloses a temperature controlled/limiting heating element for an electric cooking appliance.  de los Toyos Lopez (USA Pat. 8,895,903) discloses a method and apparatus for controlling the supply of power to a radiant heater for a cooking appliance.  Smith (US Pat. 9,220,130) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/11/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761